Citation Nr: 0302506	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  97-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
May 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  When the veteran's claim was before the Board in 
October 1998 it was remanded to the RO for additional 
development.  It was returned to the Board in January 2003 
for further appellate action.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1997.  A transcript of her hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Bilateral hallux valgus existed prior to the veteran's 
period of active duty; it increased in severity during her 
period of active duty and this increase is not clearly and 
unmistakably the result of natural progress.


CONCLUSION OF LAW

Bilateral hallux valgus was aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The report of the veteran's enlistment physical examination 
notes the existence of mild hallux valgus.  The veteran was 
seen in June 1993 for a left ankle sprain.  On examination 
for overseas screening in November 1994, the veteran 
indicated that the left side of her foot hurt after walking.  
She also complained of left foot pain on routine physical 
examination in February 1995.  In April 1996 the veteran 
complained of left foot pain.  Pes cavus was noted, and the 
impression was left foot pain of unknown etiology.

The veteran submitted her claim of entitlement to service 
connection for a foot disability in June 1996.  In a 
statement submitted with her claim, she indicated that she 
could not walk a block without pain in her feet.  She stated 
that she had never had problems with her feet prior to 
entering the Navy, and that she had run track and played 
basketball and volleyball.  

A VA general medical examination was conducted in August 
1996.  Circulation of the veteran's feet was good.  There was 
no callus formation, nor were there deformities.  There was 
good range of motion at the ankle joint.  The diagnosis was 
nonspecific bilateral foot pain.  X-rays demonstrated intact 
osseous structures and unremarkable joint relationship.  The 
soft tissue outlines were normal.  The impression was 
unremarkable study, bilateral feet.

In an October 1996 letter the veteran questioned the adequacy 
of her August 1996 examination.  She stated that it lasted 
only 16 minutes.

At her March 1997 hearing, the veteran testified that she 
experienced a great deal of pain in her feet.  She indicated 
that when her feet hurt she had to sit down.  She stated that 
she had been discharged via a medical board due to a pelvic 
condition, but that her bilateral foot condition had not been 
a consideration for the board.  

Treatment notes from Lakeshore Foot and Ankle Centers for 
December 1998 show that the veteran presented with bilateral 
bony deformities at the first metatarsophalangeal joint.  The 
veteran reported that she had had problems with her feet 
since 1994.  The veteran experienced pain on palpation with 
pressure.  The assessment was bilateral bunion deformity.

The veteran submitted to a VA examination in February 2000.  
She reported pain, mainly over the bunion area.  She 
indicated that it was difficult for her to walk a long 
distance or stand for a long time.  The veteran stated that 
she did not have any foot deformity or complaints concerning 
her feet before she entered the military.  She maintained 
that the deformity had worsened since her discharge from 
service.  On physical examination there was moderate hallux 
valgus bilaterally, the left more prominent than the right.  
The skin over the prominence of the hallux was congested but 
not broken.  There were no calluses under the feet or toes.  
The veteran complained of pain on palpation over the 
metatarsal head on both sides.  X-rays of the feet revealed 
mild metatarsus adductus.  The diagnosis was bilateral hallux 
valgus, left slightly more than the right, without arthritic 
change.  The examiner opined that the bilateral hallux valgus 
had been present during the military service and that the 
present condition was a natural progression of the disease.  
The examiner noted that there was no way of separating the 
aggravations from the military service to those from natural 
progression in any scientific manner.  He concluded that the 
current foot disorder was at least as likely as not 
etiologically related to the disorder in service.

Surgery was performed on the veteran's left foot in August 
2001.  The preoperative diagnoses were painful hallux 
abductovalgus of the left foot and painful nodule central 
band plantar fascia of the left midfoot.  Post surgical X-
rays showed excellent alignment and overall excellent 
appearance.  The veteran reported that she was experiencing 
trouble with her regular shoes and orthotics.  An April 2002 
treatment note reflects the veteran's complaints of some 
pain.  The provider noted that there were some hypertrophic 
scars and some adhesions which could be causing some 
mechanical impingement and tenderness.  The veteran reported 
some discomfort of the right foot, but the provider opined 
that the veteran was not presently prepared to undergo 
surgery on that foot.

In a September 2002 statement, the veteran indicated that she 
had experienced no problems with her feet before entering the 
military.  She stated that she ran track and cross country 
all through school and never had any problems.  She 
maintained that running in work boots during service had 
caused her current foot problems.  She stated that an ankle 
injury during service was due to the pain in her feet.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claims.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

Having reviewed the merits of this claim, the Board concludes 
that service connection for bilateral hallux valgus is 
warranted.  In this regard the Board notes that the veteran's 
service medical records show complaints of foot pain during 
service.  The February 2000 VA examiner concluded that the 
veteran's hallux valgus was present in service and that there 
was no way of separating the aggravation due to military 
service from the natural progression of the disease.  The 
veteran has complained of foot pain consistently since her 
service discharge.  She underwent surgery on her left foot in 
August 2001 and was recommended to have similar surgery on 
the right foot.  Moreover, there is no clear and unmistakable 
evidence that the increase in the veteran's disability was 
due to natural progress.  Accordingly, the Board finds that 
the veteran's bilateral hallux valgus was aggravated by 
service and that service connection for this disability is 
warranted.


ORDER

Entitlement to service connection for bilateral hallux valgus 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

